Case: 3:17-cv-00094-GFVT-EBA Doc #: 74 Filed: 06/23/20 Page: 1 of 2 - Page ID#: 1297




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                         CENTRAL DIVISION
                                            FRANKFORT


      JUDICIAL WATCH, INC.,                              )
                                                         )
           Plaintiff,                                    )           Case No. 3:17-cv-00094-GFVT
                                                         )
      V.                                                 )
                                                         )
      UNITED STATES OF AMERICA,                          )                      ORDER
                                                         )
           Plaintiff-Intervenor,                         )
                                                         )
      V.

      MICHAEL ADAMS in his official capacity
      as Secretary of State,1 et al,

           Defendants.
                                            ***    ***       ***   ***

           This matter is before the Court on its own motion. On November 14, 2018, Judicial

  Watch filed a Complaint that initiated this action against the former Secretary of State and the

  Executive Director and members of the Kentucky State Board of Elections. [R. 1.] On June 12,

  the parties filed a proposed agreed Consent Judgment, which the Court approved and entered on

  July 3. [R. 39.] Following the parties’ disagreements, Plaintiffs filed a Motion to Modify and

  Enforce the Consent Judgment due to the Defendants’ alleged breach on October 10, 2019. [R.




  1
    Federal Rule of Civil Procedure 25(d) states: “An action does not abate when a public officer who is a
  party in an official capacity...ceases to hold office while the action is pending. The officer’s successor is
  automatically substituted as a party. Later proceedings should be in the substituted party’s name, but any
  misnomer not affecting the parties’ substantial rights must be disregarded. The court may order
  substitution at any time but the absence of such an order does not affect the substitution.” Accordingly,
  the proper defendant in place of Alison Lundergan Grimes is Michael Adams, the current Secretary of
  State of Kentucky.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 74 Filed: 06/23/20 Page: 2 of 2 - Page ID#: 1298




  45.] This Court held a hearing on December 18, 2019 to hear argument from the parties in

  regard to the pending motion. [R. 68.]

         Following the hearing, there has been a change of administration, including the transition

  of the current Secretary of State. The current Secretary of State has been in office for

  approximately six months. Thus, the Court finds that it is appropriate to let the current Secretary

  of State express his views of the pending matter and update the Court on the status of compliance

  under the Consent Decree.

         Accordingly, and the Court being sufficiently advised, it is hereby ORDERED that the

  Secretary of State SHALL file a status report on or before July 15, 2020.

         This the 23d day of June, 2020.




                                                   2
